WENTWORTH, Judge.
Appellant seeks review of a final summary judgment entered in a declaratory judgment action, asserting that no factual issue and no actual controversy was presented and that the court below thus should have declined to enter a judgment and dismissed the action. We find that a sufficient controversy was presented so as to authorize a declaratory judgment. We further find, consistent with appellant’s contention that no disputed factual issue exists, that it was appropriate for the court to resolve the action by entry of a summary judgment. See Pancoast v. Pancoast, 97 So.2d 875 (Fla. 2d DCA 1957); cf., Fla.R.Civ.P. 1.510(a). We therefore affirm the order appealed.
MILLS, J., concurs.
NIMMONS, J., dissents with written opinion.